Name: Decision No 3/82 of the EEC-Norway Joint Committee of 30 November 1982 amending Protocols 1 and 2
 Type: Decision
 Subject Matter: tariff policy;  European construction;  Europe
 Date Published: 1982-12-31

 31.12.1982 EN Official Journal of the European Communities L 382/14 DECISION NO 3/82 OF THE JOINT COMMITTEE of 30 November 1982 amending Protocols 1 and 2 THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Norway signed in Brussels on 14 May 1973, and in particular Article 12a thereof, Whereas by Decision No 5/81 of the Joint Committee the nomenclature of Annex C to Protocol 1 was amended; whereas, by mistake, coated printing or writing paper appeared in that Annex; whereas that Annex should be rectified; Whereas Norway, as a result of the implementation of the results of the GATT multilateral trade negotiations (Tokyo Round), has amended the nomenclature of Norwegian customs tariff heading Nos 21.05 and 21.07; Whereas the nomenclature of the products referred to in the Agreement should therefore be adjusted in accordance with the said amendments, HAS DECIDED AS FOLLOWS: Article 1 1. The nomenclature of Annex C to Protocol 1 is hereby amended as follows: CCT heading N Description 28.56 to 48.03 Unchanged 48.07 Unchanged: ex C. Bleached paper and paperboard, coated with kaolin or coated or impregnated with artificial plastic materials, weighing 160 grams or more per m2:  Other, excluding coated printing or writing paper ex D. Other:  Other, excluding coated printing or writing paper 73.02 to 76.03 Unchanged 2. Table II annexed to Protocol 2 is hereby amended as follows: NORWAY Norwegian customs tariff heading No Description Basic duties (NKr/kg) Duty applicable on 1 July 1977 15.10 to 21.04 Unchanged Unchanged Unchanged 21.05 Unchanged: B. Unchanged: 1. Unchanged: a) Unchanged Unchanged Unchanged b) Unchanged Unchanged Unchanged c) Other: 1. Fish soup (containing not less than 25 % by weight of fish) 8 % + vc vc (1) 2. Other 8 % + vc vc (1) 2. Unchanged: a) Unchanged Unchanged Unchanged b) Unchanged Unchanged Unchanged 21.06 Unchanged Unchanged Unchanged 21.07 Unchanged: A. Unchanged Unchanged Unchanged B. Unchanged Unchanged Unchanged C. Non-alcoholic preparations (known as concentrated extracts) for the manufacture of beverages:  Concentrated extracts of juice from apples and blackcurrants 15 % 10 % (1)  Other 15 % 0 D. Prepared maize 15 % 0 E. Protein concentrates 30 % 0 F. Other: 1. Ice-cream, ice-cream powders and table cream powders:  Ice-cream containing fatty substances 30 % with a minimum of NKr 1Ã 70/kg NKr 1Ã 70/kg  Other 30 % 0 (1) 2. Other:  Sweetfat; fatty emulsions and similar products of the kinds used by bakers and pastry cooks:  With a content of fatty substances of less than 10 % by weight 30 % 0 (1)  With a content of fatty substances of 10 % or more by weight 30 % 25 % (1)  Yoghurt, flavoured or with added fruit 30 % with a minimum of NKr 1Ã 70/kg NKr 1Ã 70/kg  Minute rice and the like 30 % 0  Coffee pastes; ravioli, macaroni, spaghetti and other similar pastes, cooked 30 % 0  Other 30 % 0 22.02 to ex 39.06 Unchanged Unchanged Unchanged Article 2 This Decision shall enter into force on the day of its adoption. It shall apply with effect from 1 January 1982. Done at Brussels, 30 November 1982. For the Joint Committee The President Pierre DUCHATEAU (1) Norway reserves the right to choose the system to be applied in order to take account of the differences in the prices of basic agricultural products.